DETAILED ACTION
1.	Claims 1-20 of application 16/790,818, filed on 14-February-2020, are presented for examination.  The IDSs received on 14-February-2020, 10-April-2020 and 10-June-2020 have been considered.  The present application is a CON of application 16/406,175, filed on 8-May-2019, now USP 10,611,373, which is a CON of application 16/050,964, filed on 31-July-2018, now USP 10,336,325, which is a CON of application 15/429,275, filed on 10-February-2017, now USP 10,077,047.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification Objections
2.	The specification is objected to because of the following informalities:
	In view of the fact that continuation information was provided in paragraph [0001] of the specification, the continuation information should be updated to reflect the current patent status of parent application 16/406,175, which is now USP 10,611,373.
	Also, the specification is objected to for the informality in paragraph [0040], on line 3, wherein the phrase “FIGURES 2A and 2CD” should be changed to “FIGURES 2A and 2C”.
Appropriate correction is required.

Rejections under 35 U.S.C. § 112(b)
3.1	The following is a quotation of 35 U.S.C. 112(b):
	(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.2	Claims 4-5 and 15-16 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint

In regard to claim 4, the claimed feature for “from two or more images” is not clearly understood, because it is not clear if the claim is referring to the previously claimed “camera image(s)” from claim 3, or new, different “two or more images” from a different source.  Therefore, the metes and bounds of the claimed invention cannot be determined and the claim is indefinite.  The examiner also suggests that applicant consider amending claim 4 to be dependent from claim 3.
In regard to claim 5, the claimed feature for “using laser data” is not clearly understood, because it is not clear if the claim is referring to the previously claimed “laser sensor data points” from claim 2, or new, different “laser data” from a different source.  Therefore, the metes and bounds of the claimed invention cannot be determined and the claim is indefinite.  The examiner also suggests that applicant consider amending claim 5 to be dependent from claim 2.
In regard to claim 15, the claimed feature for “intensity information” is not clearly understood, because it is not clear what specific intensity information of the sensor data the claim is referring to.  For instance, is it the intensity of the camera image, or the intensity of the laser sensor data points?  Therefore, the metes and bounds of the claimed invention cannot be determined and the claim is indefinite.  
In regard to claim 16, the claimed feature for “using laser data points” is not clearly understood, because it is not clear if the claim is referring to the previously claimed “laser sensor data points” from claim 2, or new, different “laser data points” from a different source.  Therefore, the metes and bounds of the claimed invention cannot be determined and the claim is indefinite

Double Patenting Rejections
4.1	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.2	Claims 1, 7, 8, 10 and 11 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 8, 13, 5 and 9 respectively of USP 10,611,373 (the parent application).  Although the conflicting claims are not identical, they are not patentably distinct from each other, because both the present invention and the ‘373 patent are directed to determining a future heading of an object.  Furthermore, the features of claims 1, 7, 8, 10 and 11 of the present invention are nearly identical in scope to the corresponding features in claims 

Independent claim 1 (Present Invention):  A method of determining a future behavior of an object [‘373: (A method of determining a future heading of an object)], the method comprising:
receiving, by one or more processors, sensor data including information identifying an object in a vehicle's environment and sensor data corresponding to the object [‘373: (receiving, by one or more processors, sensor data including information identifying an object in a vehicle's environment and sensor data points corresponding to the object)]; 
identifying, by the one or more processors, a portion of the sensor data that is within an area corresponding to an expected location of a wheel of the object [‘373: (identifying, by the one or more processors, an area corresponding to an expected location of a wheel of the object using a model of wheel locations)]; and 
determining, by the one or more processors, a future behavior of the object based on the portion of the sensor data [‘373: (determining, by the one or more processors, a heading of the object based on the sensor data points of the sensor data that are within the area)].
For at least these reasons, one of ordinary skill would have found it obvious that the features in at least claims 1, 7, 8, 10 and 11 of the present invention and claims 1, 8, 13, 5 and 9 of the ‘313 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘313 patent, and the specifications of both the present invention and the ‘313 patent support the identical critical features noted above.  

Claim Objections
5.	Claims 2-3, 6, 9, 12-14 and 17-20 are objected to as being dependent upon a rejected base claim. 

Allowed Claims
6.1	Claims 1-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claim 1 for determining a future behavior of an object, specifically including: 
(Claim 1)  “receiving, by one or more processors, sensor data including information identifying an object in a vehicle's environment and sensor data points corresponding to the object;
identifying, by the one or more processors, an area corresponding to an expected location of a wheel of the object using a model of wheel locations; and 
determining, by the one or more processors, a heading of the object based on the sensor data points of the sensor data that are within the area.”

6.2	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-20 are deemed allowable as depending either directly or indirectly from allowed independent claim 1.
 
Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor(s), Peter Nolan can be reached at (571) 272-7016, and Thomas Black, can be reached at telephone number (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661